Title: John Adams to John Quincy Adams, 2 May 1794
From: Adams, John
To: Adams, John Quincy


          
            Dear Sir
            Philadelphia May 2. 1794
          
          I have recd your favour of April 22 and am pleased with your Observations on the Doctrine of Reprisals on Choses in Action. As it is a Subject, which is likely to be discussed among Mankind for many Years to come, England France and Spain having lately attempted something of the kind, every Book which can throw any Light on it, ought to be looked up. Spain is Said to have confiscated or Sequestered French Shares in the Bank of st. Charles. The National Convention of France has lately attempted to compel Creditors of British Subjects if not of the British Nation to draw for their dues and Mr Pitt is employed in Parliament in making Retaliation. These Authentic Acts should all be collected and collated in order to see the Principles and form a system.— If the whole is not to be considered as Anarchic and Revolutionary. If it is We must have a little Revolutionary Retribution or Retaliation I suspect, before all is over, if Mr Jay cannot obtain Satisfaction in a more honourable Way. The Southern Debtors dont Seem to pant after Sequestration nor Confiscation, for this destroys not the Obligation of payment, so much as after War, which would suspend Payment at least. But with constant Declarations in Public for Peace, they frequently suffer to escape them in private Ardent Wishes for War and never fail to vote for every Measure that can provoke it.
          The Executive and the Senate have preserved Us from War hitherto in opposition to the Ardour of the Majority of the H. of. R.
          Whether Jay will make the Figure of Rabbi Monis’s Man in Heaven, who understood no Hebrew, stand behind the Door with his Finger in his Mouth I know not.— But one thing I know John Bull had better be very civil to him. John has many Ennemies, and no Friends but Such as his Guineas purchase for him in Europe and his Purse will be exhausted in a Year or two. Thomas is gone the Circuit of Chester Lancaster York Carlisle &c
          yours
          
            J. A.
          
        